EXHIBIT EXECUTION VERSION Published CUSIP Number:0110NAA4 CREDIT AGREEMENT Dated as of April 21, 2010 among AGFS FUNDING COMPANY, as Borrower, AMERICAN GENERAL FINANCE CORPORATION, THE SUBSIDIARY GUARANTORS PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent, DEUTSCHE BANK SECURITIES INC., as Syndication Agent, and BARCLAYS BANK PLC, BNP PARIBAS, HSBC SECURITIES (USA) INC., RBC CAPITAL MARKETS, WELLS FARGO SECURITIES, LLC, as Co-Documentation Agents, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Bookrunning Manager TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01. Defined Terms 1 1.02. Other Interpretive Provisions 17 1.03. Accounting Terms 18 1.04. Times of Day 18 1.05. Currency Equivalents Generally 18 1.06. Classification of Eligible Loan Receivables 18 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01. The Loans 19 2.02. Borrowings, Conversions and Continuations of Loans 19 2.03. Prepayments 20 2.04. Termination of Commitments 21 2.05. Repayment of Loans 21 2.06. Interest 21 2.07. Fees 21 2.08. Computation of Interest and Fees 21 2.09. Evidence of Debt 22 2.10. Payments Generally; Administrative Agent’s Clawback 22 2.11. Sharing of Payments by Lenders 23 2.12. Defaulting Lenders 24 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01. Taxes 24 3.02. Illegality 26 3.03. Inability to Determine Rates 27 3.04. Increased Costs 27 3.05. Compensation for Losses 28 3.06. Mitigation Obligations; Replacement of Lenders 28 3.07. Survival 29 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01. Conditions of Borrowing 29 ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01. Existence, Qualification and Power 31 5.02. Authorization; No Contravention 31 5.03. Governmental Authorization; Other Consents 31 5.04. Binding Effect 32 -i- Page 5.05. Financial Statements; No Material Adverse Effect 32 5.06. Litigation 32 5.07. No Breach or Default 32 5.08. Ownership of Property; Liens; Investments 32 5.09. ERISA Matters 32 5.10. Subsidiaries; Equity Interests; Loan Parties 33 5.11. Margin Regulations; Investment Company Act 33 5.12. Disclosure 33 5.13. Compliance with Laws 34 5.14. Solvency 34 5.15. Collateral Documents 34 5.16. Pari Passu Status 34 5.17. Specified Subsidiaries 34 ARTICLE VI AFFIRMATIVE COVENANTS 6.01. Financial Statements 34 6.02. Borrowing Base Certificates; Other Information 35 6.03. Notices 37 6.04. Payment of Obligations 37 6.05. Preservation of Existence, Etc. 37 6.06. Compliance with Laws 37 6.07. Books and Records 37 6.08. Borrowing Base Audit Rights 37 6.09. Use of Proceeds 38 6.10. Covenant to Guarantee Obligations 38 6.11. Conduct of Business 38 6.12. Cash Management 38 6.13. ERISA 39 6.14. Further Assurances 39 ARTICLE VII NEGATIVE COVENANTS 7.01. Negative Covenants Applicable to AGFC and Its Subsidiaries 39 7.02. Negative Covenants Applicable to the Borrower and the Subsidiary Guarantors 41 7.03. Amendments of Documents 45 7.04. Special Purpose Entity 45 7.05. Alternate and Subsequent Transactions 45 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01. Events of Default 45 8.02. Remedies upon Event of Default 47 8.03. Application of Funds 47 ARTICLE IX ADMINISTRATIVE AGENT 9.01. Appointment and Authority 48 9.02. Rights as a Lender 48 9.03. Exculpatory Provisions 48 9.04. Reliance by Administrative Agent 49 -ii- Page 9.05. Delegation of Duties 49 9.06. Resignation of Administrative Agent 50 9.07. Non-Reliance on Administrative Agent and Other Lenders 50 9.08. No Other Duties, Etc. 50 9.09. Administrative Agent May File Proofs of Claim 50 9.10. Collateral and Guaranty Matters 51 9.11 Withholding Tax 51 ARTICLE X CONTINUING GUARANTY 10.01. Guaranty 52 10.02. Rights of Lenders 52 10.03. Certain Waivers 52 10.04. Obligations Independent 53 10.05. Subrogation 53 10.06. Termination; Reinstatement 53 10.07. Subordination 53 10.08. Stay of Acceleration 53 10.09. Condition of Borrower 53 10.10. Release of Subsidiary Guarantors 54 10.11. Right of Contribution 54 ARTICLE XI MISCELLANEOUS 11.01. Amendments, Etc. 54 11.02. Notices; Effectiveness; Electronic Communications 55 11.03. No Waiver; Cumulative Remedies; Enforcement 57 11.04. Expenses; Indemnity; Damage Waiver 57 11.05. Payments Set Aside 59 11.06. Successors and Assigns 59 11.07. Treatment of Certain Information; Confidentiality 62 11.08. Right of Setoff 63 11.09. Interest Rate Limitation 63 11.10. Counterparts; Integration; Effectiveness 63 11.11. Survival of Representations and Warranties 63 11.12. Severability 63 11.13. Replacement of Lenders 64 11.14. Governing Law; Jurisdiction; Etc. 64 11.15. WAIVER OF JURY TRIAL 65 11.16. No Advisory or Fiduciary Responsibility 65 11.17. Electronic Execution of Assignments and Certain Other Documents 65 11.18. USA PATRIOT Act 66 -iii- SCHEDULES 1.01(a)Subsidiary Guarantors 1.01(b) Qualifying Subsidiary Guarantors 1.01(c)Non-Guarantor Subsidiaries 2.01Commitments 11.02Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS AForm of Committed Loan Notice BForm of Note C-1Form of Assignment and Assumption C-2Form of Administrative Questionnaire D Subordination Terms EForm of Pledge Agreement F Form of Intercompany Secured Loan Agreement G Form of Intercompany Security Agreement H Required Legal Opinions IForm of Borrowing Base Certificate J Forms of Tax Status Certificate -iv- CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of April21, 2010, among AGFS FUNDING COMPANY, aDelaware corporation (the “Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana corporation (“AGFC”), as a Guarantor, the Subsidiary Guarantors (as defined below), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent. PRELIMINARY STATEMENTS: The Borrower has requested that the Lenders provide a term loan facility, and the Lenders have indicated their willingness to lend on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01.Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “Account” has the meaning specified in the UCC. “Act” has the meaning specified in Section “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent Fee Letter” means the letter agreement, dated April 21, 2010, between the Borrower and the Administrative Agent, as amended, supplemented, amended and restated or otherwise modified from time to time. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in substantially the form of Exhibit C-2 or any other form approved by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified except, in any case, for any Governmental Authority. “AGF CashCo” has the meaning specified in Section “AGFC” has the meaning specified in the introductory paragraph hereto. “AGFC Credit Facility” means the Amended and Restated Credit Agreement, dated as of July 14, 2005, between AGFC, as borrower and Bank of America, N.A., as administrative agent. “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this Credit Agreement. “AIG” means American International Group, Inc. “Alternate Transaction” has the meaning specified in Section “Applicable Percentage” means with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Facility represented by (i) on or prior to the Closing Date, such Lender’s Commitment at such time, subject to adjustment as provided in Section 2.12, and (ii) thereafter, the principal amount of such Lender’s Loans at such time, subject to adjustment as provided in Section “Applicable Rate” means 4.50% per annum for Base Rate Loans and 5.50% per annum for Eurodollar Rate Loans. “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arranger” means Banc of America Securities LLC, in its capacity as sole lead arranger and sole bookrunning manager. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 11.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit C-1 or any other form approved by the Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in respect of any Capitalized Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such Person. “Audited Financial Statements” means the audited consolidated balance sheet of AGFC and its Subsidiaries for the three fiscal years ended December 31, 2009 and the related consolidated statements of income or operations, shareholders’ equity and cash flows for such fiscal year of AGFC and its Subsidiaries, including the notes thereto. “Bank of America” means Bank of America, N.A. and its successors. “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such prime rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change.Notwithstanding the foregoing, in no event shall the Base Rate at any time be less than 2.75% per annum. “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrower Materials” has the meaning specified in Section 2 “Borrowing” means a borrowing consisting of simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans, having the same Interest Period made by each of the
